11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Joyce Lynn Clark
Appellant
Vs.                   No.
11-01-00387-CV B
Appeal from Brown County
Mickey Clark
Appellee
 
Appellant
filed a notice of appeal but failed to pay the required filing fee.  On December 13, 2001, this court ordered
appellant to pay the $125 filing fee on or before January 11, 2002, and
informed appellant that failure to do so could result in the dismissal of the
appeal.  Appellant has not responded to
the order.
The
appeal is dismissed.  TEX.R.APP.P.
42.3(c).
 
PER CURIAM
 
January 17, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.